Name: Commission Regulation (EU) NoÃ 779/2010 of 2Ã September 2010 approving minor amendments to the specification for a name entered in the register of protected designations of origin and protected geographical indications (ThÃ ¼ringer Rotwurst (PGI))
 Type: Regulation
 Subject Matter: marketing;  agricultural structures and production;  Europe;  foodstuff;  consumption
 Date Published: nan

 3.9.2010 EN Official Journal of the European Union L 233/15 COMMISSION REGULATION (EU) No 779/2010 of 2 September 2010 approving minor amendments to the specification for a name entered in the register of protected designations of origin and protected geographical indications (ThÃ ¼ringer Rotwurst (PGI)) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 510/2006 of 20 March 2006 on the protection of geographical indications and designations of origin for agricultural products and foodstuffs (1), and in particular the second sentence of Article 9(2) thereof, Whereas: (1) The Commission has examined Germanys application for approval, pursuant to the first subparagraph of Article 9(1) of Regulation (EC) No 510/2006, of an amendment to details of the specification for the protected geographical indication ThÃ ¼ringer Rotwurst, registered by Commission Regulation (EC) No 2400/96 (2) as amended by Regulation (EC) No 2206/2003 (3). (2) The purpose of the application is to amend the specification by extending the forms of packaging, in particular to allow the use of plastic jars, but not artificial casing. This is more in line with market realities and consumer preferences and makes it possible to unlock existing market potential. (3) The Commission has examined the amendments in question and concluded that they are justified. Since these are minor amendments, the Commission may approve them without using the procedure set out in Articles 6 and 7 of that Regulation, HAS ADOPTED THIS REGULATION: Article 1 The amendments to the specification for the protected geographical indication ThÃ ¼ringer Rotwurst, as set out in Annex I, are approved. Article 2 The updated Single Document is set out in Annex II. Article 3 This Regulation shall enter into force on the 20th day following its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 2 September 2010. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 93, 31.3.2006, p. 12. (2) OJ L 327, 18.12.1996, p. 11. (3) OJ L 330, 18.12.2003, p. 13. ANNEX I The specification for the protected geographical indication ThÃ ¼ringer Rotwurst is amended as follows: 1. in point 4.2. Description, the third subparagraph is replaced by the following: ThÃ ¼ringer Rotwurst is sold fresh in chitterling or bladder or as a conserve in glass jars or other containers, except artificial casing.; 2. in point 4.5. Method of production, the seventh sentence is replaced by the following: The mixture is then not too tightly filled into pig chitterling or bladder and either cooked in a bain-marie for 80 minutes at 85 °C or (for bladders) 105 minutes at 85 °C or conserved in glass jars or other containers, except artificial casing. ANNEX II SINGLE DOCUMENT Council Regulation (EC) No 510/2006 on the protection of geographical indications and designations of origin for agricultural products and foodstuffs THÃ RINGER ROTWURST EC No: DE-PGI-0105-0224-18.02.2009 PGI ( X ) PDO ( ) 1. Name ThÃ ¼ringer Rotwurst 2. Member State or third country Germany 3. Description of the agricultural product or foodstuff 3.1. Type of product Type 1.2. Meat-based products 3.2. Description of product to which the name in (1) applies This is a speciality blood sausage made from selected quality raw materials, its high quality being evidenced by the regular appearance of the slices, its bright red colouration and spicy aroma. Particular features are the cubes of lean meat inserted into it (at least 35 %, some of which can be replaced by liver, heart or tongue) and thoroughly derinded cheek (up to 35 %). Apart from the blood/rind, the sausage also contains approx. 5 % liver. ThÃ ¼ringer Rotwurst is sold fresh in chitterling or bladder or as a conserve in glass jars or other containers, except artificial casing. Composition: 100 kg sausage requires 55 kg of pre-cooked pigmeat without tendon with a maximum 5 % visible fat, 25 kg pre-cooked cheek without rind, 5 kg raw pigs liver, 7,5 kg pickled pigs blood, 7,5 kg cooked rind; nitrate pickling salt, spice mix (in particular ground black pepper, Thuringian marjoram and onions). 3.3. Raw materials (for processed products only)  3.4. Feed (for products of animal origin only)  3.5. Specific steps in production that must take place in the defined geographical area The entire production process of the blood sausage takes place in the geographical area specified. 3.6. Specific rules concerning slicing, grating, packaging, etc.  3.7. Specific rules concerning labelling  4. Concise definition of the geographical area The Federal Land of Thuringia 5. Link with the geographical area 5.1. Specificity of the geographical area ThÃ ¼ringer Rotwurst has a centuries-old tradition in Thuringia. It is a permanent feature of the butchers trade and has been made and eaten, often from time immemorial, at the much-loved farm slaughter festivals in Thuringia. These days it is produced all over the Thuringian region. There are also several major producers. The provenance of the name has been retained because at the time of the former GDR it was used only as a genuine indication of geographical origin. 5.2. Specificity of the product Thuringian sausages, including ThÃ ¼ringer Rotwurst, from time immemorial, have had a good reputation in Germany and beyond for over 200 years. Owing to its excellent taste ThÃ ¼ringer Rotwurst is known and sought-after far and wide and is also called the Queen of Blood Sausages. 5.3. Causal link between the geographical area and the quality or characteristics of the product (for PDO) or a specific quality, the reputation or other characteristic of the product (for PGI) The reputation of ThÃ ¼ringer Rotwurst is founded on the skill and experience of Thuringian butchers and the recipes handed down. Reference to publication of the specification (Article 5(7) of Regulation (EC) No 510/2006) Markenblatt Vol. 20 of 16.5.2008, Part 7a-bb, p. 33365 http://register.dpma.de/DPMAregister/geo/detail.pdfdownload/150